


Exhibit 10.28

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto [                          ] (the “Awardee”), an
award of restricted shares of Company Class A common stock (the “Restricted
Stock”) upon the terms and conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.                                      Stock Incentive Plan.  The Restricted
Stock is granted under the provisions of the Waddell & Reed Financial, Inc. 1998
Stock Incentive Plan, as amended and restated (the “Plan”), and is subject to
the terms and conditions set forth in this Restricted Stock Award Agreement (the
“Agreement”) and not inconsistent with the Plan.  Capitalized terms used but not
defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF AWARD

 

2.                                      Number of Shares.  In consideration of
future services to the Company, the Awardee is hereby granted
[                    ] shares of Restricted Stock (the “Shares”) of the
Company’s Class A common stock, par value $.01 (the “Stock”) on
[                          ], 20[      ] (the “Grant Date”), subject to
repurchase of a portion thereof by the Company pursuant to Section 12 below.

 

3.                                      Restrictions; Forfeiture.  The
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until its restrictions are removed or expire.  The
Restricted Stock may be forfeited to the Company pursuant to Sections 5(b) and
7, at which time the Company shall have the right to instruct the Company’s
transfer agent to transfer the Restricted Stock to the Company to be held by the
Company in treasury or by any designee of the Company.

 

4.                                      Expiration of Restrictions and Risk of
Forfeiture.  The restrictions and risk of forfeiture for the Restricted Stock
will expire as set forth in this Section 4, as of the vesting dates set forth in
this Section 4, provided that (a) Awardee is an employee of the Company, a
Subsidiary or an Affiliate continuously from the Grant Date through the
applicable vesting date, and (b) the restrictions and risk of forfeiture have
not previously expired pursuant to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

 

 

 

 

 

331/3%

 

[                      , 20      ]

 

331/3%

 

[                      , 20      ]

 

331/3%

 

[                      , 20      ]

 

 

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

For purposes of the following Sections, all references to termination of
employment shall be construed to mean termination of all service relationships
with the Company and its Subsidiaries and Affiliates, including employees,
independent contractors and consultants; however, nothing in this Agreement or
the Plan shall be construed to create or continue a common law employment
relationship with any individual characterized by the Company, a Subsidiary or
an Affiliate as an independent contractor or consultant.

 

5.                                      Termination of Employment.

 

(a)                                 Termination of Employment Due to Death or
Disability.  If an Awardee’s employment with the Company or any of its
Subsidiaries or Affiliates terminates by reason of death or Disability, the
restrictions and risk of forfeiture with respect to the Restricted Stock which
have not expired shall immediately lapse and all shares of the Restricted Stock
shall be deemed fully vested and nonforfeitable.

 

(b)                                 Termination of Employment Other Than Due to
Death or Disability.  If an Awardee’s employment with the Company or any of its
Subsidiaries or Affiliates terminates for a reason other than death or
Disability, the shares of Restricted Stock for which the restrictions and risk
of forfeiture have not expired as of the date of termination shall be
immediately forfeited without further action by the Company; provided, however,
that the portion, if any, of those shares of Restricted Stock for which the
restrictions and risk of forfeiture have expired as of the date of such
termination shall not be forfeited.

 

6.                                      Change in Control or Potential Change in
Control of the Company.  In the event of a Change in Control, unless otherwise
determined by the Committee in writing at or after the Grant Date, but prior to
the occurrence of such Change in Control, the restrictions with respect to the
Restricted Stock shall lapse and such shares shall be deemed fully vested and
nonforfeitable.

 

7.                                      Section 83(b) Election.  The Awardee
acknowledges that this Award is conditioned upon Awardee’s agreement that
Awardee will forgo any rights Awardee has to make an election under section
83(b) of the Internal Revenue Code of 1986, as amended, with respect to the
Restricted Stock (an “83(b) Election”).  In the event that Awardee makes a
timely 83(b) Election with respect to the Restricted Stock all shares of
Restricted Stock subject to this Agreement shall be immediately forfeited as of
the Grant Date without further action of the Company.

 

2

--------------------------------------------------------------------------------


 

GENERAL TERMS AND PROVISIONS

 

8.                                      Administration of Award.  The Restricted
Stock shall be maintained in a book-entry account (the “Account”) by and at the
Company’s transfer agent until the restrictions associated with such Restricted
Stock expire pursuant to Sections 4, 5, 6 or 7.  The Awardee shall execute and
deliver to the transfer agent one or more stock powers in blank for the
Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5, 6 or 7.

 

9.                                      Ownership of Restricted Stock.  From and
after the time that the Account representing the Restricted Stock has been
activated and prior to forfeiture, the Awardee will be entitled to all the
rights of absolute ownership of the Restricted Stock, including the right to
vote those shares and to receive dividends thereon if, as, and when declared by
the Board, subject, however, to the terms, conditions and restrictions set forth
in this Agreement.  Dividends paid in stock of the Company or stock received in
connection with a Stock split with respect to the Restricted Stock shall be
subject to the same restrictions as on such Restricted Stock.  The shares of
Restricted Stock subject to this Award are not eligible to be enrolled in any
dividend re-investment program until the restrictions thereon expire.

 

10.                               Adjustment of Shares for
Recapitalization, Etc.  In the event there is any change in the outstanding
Stock of the Company by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, there shall be
substituted for or added to each share of Stock theretofore appropriated or
thereafter subject, or which may become subject, to this Award, the number and
kind of shares of stock or other securities into which each outstanding share of
Stock shall be so changed or for which each such share shall be exchanged, or to
which each such share shall be entitled, as the case may be.  Adjustment under
the preceding provisions of this Section 10 will occur automatically upon any
such change in the outstanding Stock of the Company.  No fractional interest
will be issued under the Plan on account of any such adjustment.

 

11.                               Conditions to Delivery of Stock and
Registration.  Nothing herein shall require the Company to issue or the transfer
agent to deliver any shares with respect to the Award if (a) that issuance
would, in the opinion of counsel for the Company, constitute a violation of the
Securities Act of 1933, as amended, or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect; or
(b) the withholding obligation as provided in Section 12 of this Agreement has
not been satisfied.  From time to time, the Board and appropriate officers of
the Company are authorized to and shall take whatever actions are necessary to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make shares of Stock available for issuance.

 

12.                               Payment of Taxes.  The delivery of shares of
Stock pursuant to this Award is conditioned upon satisfaction of any withholding
obligation described in this Section 12.  The Awardee may be required, from time
to time, in the Company’s discretion, to pay to the Company (or any Subsidiary
or Affiliate as applicable), the amount that the Company deems necessary to
satisfy the Company’s or its Subsidiary’s or Affiliate’s current or future
obligation to withhold federal, state or local income or other taxes incurred by
the Awardee as a result of the

 

3

--------------------------------------------------------------------------------


 

Award.  With respect to any required tax withholding obligation, the Company
will withhold from the gross number of shares of Stock to be issued upon vesting
a number of shares equal in value to the amount of such obligation, based on the
shares’ Fair Market Value at the time such obligation is incurred or, upon
timely request by the Awardee, the Company may, in its sole discretion, allow
the Awardee to deliver to the Company (a) sufficient shares of Stock to satisfy
any required tax withholding obligation, based on the shares’ Fair Market Value
at the time such obligation is incurred or (b) sufficient cash to satisfy such
obligation in lieu of such withholding by the Company.  In the event that the
Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld by the Company or submitted by the Awardee as payment
of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then the Awardee shall pay to the Company, immediately
upon the Company’s request, the amount of that deficiency in cash.

 

13.                               Company Records.  Records of the Company or
its Subsidiaries or Affiliates regarding any period(s) of employment,
termination of employment and the reason therefor, leaves of absence,
re-employment, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.

 

14.                               Right of the Company and Subsidiaries to
Terminate Employment.  Nothing contained in this Agreement shall confer upon the
Awardee the right to continue in the employ of the Company or any Subsidiary or
Affiliate, or interfere in any way with the rights of the Company or any
Subsidiary or Affiliate to terminate the Awardee’s employment at any time.

 

15.                               No Liability for Good Faith Determinations. 
The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

16.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

17.                               Successors.  This Agreement shall be binding
upon the Awardee, their legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

18.                               Notices.  Any notices required by or permitted
to be given to the Company under this Agreement shall be made in writing and
addressed to the Secretary of the Company in care of the Company’s Legal
Department, 6300 Lamar Avenue, Overland Park, Kansas 66202.  Any such notice
shall be deemed to have been given when received by the Company.

 

19.                               Headings.  The titles and headings herein are
included for convenience of reference only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

4

--------------------------------------------------------------------------------


 

20.                               Rules of Construction.  This Agreement has
been executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another jurisdiction.  Should there
be any inconsistency or discrepancy between the provisions of this Agreement and
the terms and conditions of the Plan under which this Award is granted, the
provisions in the Plan shall govern and prevail.

 

21.                               Amendment.  This Agreement may be amended by
the Committee; provided, however, that no amendment may decrease rights inherent
in this Award prior to such amendment without the express written consent of the
parties hereto.  Notwithstanding the provisions of this Section 21, this
Agreement may be amended by the Committee to the extent necessary to comply with
applicable laws and regulations and to conform the provisions of this Agreement
to any changes thereto.

 

22.                               Effective Date.  This Agreement is effective
as of [                                  , 20      ].

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

Daniel P. Connealy, Senior Vice President and Chief Financial Officer

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

[Name of Awardee]

 

 

 

 

 

“Awardee”

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, «Name» does hereby assign and transfer unto Waddell & Reed
Financial, Inc. (51-0261715) [                    ] shares of Class A common
stock of Waddell & Reed Financial, Inc., a Delaware corporation, granted on
[                          , 20      ], as evidenced by the Restricted Stock
Award Agreement of even date therewith and standing in the name of the
undersigned on the books of Waddell & Reed Financial, Inc.  The undersigned does
hereby appoint Computershare Trust Company, N.A. as attorney-in-fact to transfer
the said stock on the books of Waddell & Reed Financial, Inc. with full power of
substitution in the premises.

 

Dated as of this [        ] day of [                        , 20      ].

 

 

 

 

 

[Name of Awardee]

 

--------------------------------------------------------------------------------
